Citation Nr: 1529235	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  00-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 70 percent for a mood disorder due to general medical condition with anxiety (psychiatric disability).

3.  Entitlement to an effective date earlier than August 3, 2009, for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He served in the Reserves from 1949 to 1983, which included periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The service connection issue has been remanded by the Board on three occasions, in June 2003, March 2009, and April 2013, and denied on two occasions, in September 2006 and March 2012.  Following the Board denials, the Veteran filed appeals to the United States Court of Appeals for Veterans Claims (Court).  After each denial, the Veteran and the Secretary of VA filed Joint Motions for Partial Remand (JMRs), which were granted by the Court in April 2008 and November 2012, respectively, to vacate the Board decisions and remand the matter for additional development and more adequate reasons and bases.  The matter was most recently remanded by the Board in April 2013 pursuant to the Court's November 2012 Order.

The Veteran attended a Board hearing in December 2002 before a Veterans Law Judge who is no longer at the Board.  He was offered a new hearing before a Veterans Law Judge currently at the Board, but in correspondence received in May 2015 indicated that he does not wish to appear at another Board hearing.

In a rating decision dated in September 2014 the RO granted service connection for psychiatric disability effective from August 3, 2009, and assigned an initial rating of 70 percent.  In February 2015 the RO received a notice of disagreement with the initial rating assigned and the effective date for service connection. Accordingly, the Board is obligated to remand these matters to the AOJ for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran's claim for service connection for hearing loss, which was previously part of the Veteran's appeal, was denied by Board in June 2012.

The the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record, most recently in a statement received in February 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims to have a current low back disability as a result of falling from a third or fourth level bunk on a ship during an active duty for training mission aboard the U.S.S. Hatteras when it ran aground in the area of Cape Hatteras in approximately 1949.  He also states that during active service while he was aboard the U.S.S. Worcester, the ship hit a bad storm and he was tossed around on the dock.  In JMRs dated in April 2008 and November 2012, it was agreed that in Board denials dated in September 2006 and March 2012, respectively, the Board erred when it failed to discuss the credibility of lay statements of the Veteran and his "buddies" regarding the Veteran's allegations of experiencing an in-service injury.  The November 2012 JMR cited to a concurring opinion in Kahana v. Shinseki, 24 Vet. App. 428 (2011) and suggested that in order to help to resolve the matter of whether a claimed on-ship back injury occurred, the Board could ask a medical examiner to provide a medical reason to accept or reject the proposition that the in-service injury occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011) (suggesting that a medical examiner could provide a medical reason to accept or reject a proposition that a particular in-service injury occurred, even when that particular injury was not documented by the service treatment records) (Lance, J. concurring).  After review of all lay and medical evidence received in this matter, the Board finds that such an opinion would be useful in determining whether the claimed in-service injury occurred.

Further, as noted by the Veteran's representative in a written statement dated in March 2015, in the May 2011 VA examination report the examiner opined that the Veteran's back condition is directly related to his workman's compensation issue pertaining to a civilian job, and not to his military service.  The work-related injuries appear to have occurred in January 1987, when he lifted a heavy person from the ground, with a second injury in November 1988, when he slipped and fell, landing on his back.  In September 1989 he was granted Social Security Administration disability benefits.  

By multiple recorded medical histories of record, however, it appears that the Veteran underwent a lumbar fusion at St. Francis Hospital in approximately 1967 or 1968.  The examiner noted this history but does not directly discuss why the Veteran's current back disability could not be related to the Veteran's back condition as it existed prior to the work-related injury or why the condition as it existed prior to the work-related  injury, which was of sufficient severity to require a lumbar fusion in approximately 1967 or 1968, could not have been related to active service.  Thus, the rationale that the examiner provides for attributing the Veteran's back disability only to his work-related injury in January 1987 (with a second injury in November 1988) appears incomplete.  In addition, the representative has contended that the May 2011 VA examiner improperly discounted the Veteran's descriptions of symptomatology in service.  As the Veteran's representative has requested, the Board will remand for clarification of the May 2011 VA examiner's opinion.  See 38 C.F.R. § 4.2 (VA examinations-corrective action).

In addition, the Board notes that a significant quantity of relevant VA and private treatment records have been received since the most recent VA examination in May 2011, as listed in detail in a September 2014 Supplemental Statement of the Case.  The VA examiner should have the opportunity to review these records.

On remand, the AOJ should seek to obtain any additional relevant records of VA or private treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Further, as noted above, the Veteran has submitted a timely notice of disagreement as to the effective date and initial rating assigned for service-connected psychiatric disability.  Accordingly, the Board is obligated to remand these matters to the AOJ for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action, including issuance of a Statement of the Case on the appeal initiated by the Veteran from the September 2014 rating decision addressing the assignment of an initial rating of 70 percent for psychiatric disability and an effective date of August 3, 2009, for service connection for psychiatric disability.

2.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any back disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.  All attempts to obtain records should be documented in the claims folder.

3.  Once all available relevant medical records have been received, (but whether or not records are obtained) make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination of the Veteran's spine.

After reviewing all relevant medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current back disability that began during service or is related to any incident of service, or experienced arthritis of the back within one year after discharge from active service in February 1953. 

The examiner should take a complete history from the Veteran as to the onset and progression of his back symptoms.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  The Veteran claims to have experienced back injury after falling out of his bed on a ship and symptomatology from that time forward.  He further indicates that during his period of active service he was thrown around on the deck of a ship resulting in back symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should specifically provide an opinion, with a reasoned explanation, as to whether there is a medical basis to support or doubt the credibility of the history provided by the veteran as to (a) an injury in which he states he fell from the third or fourth level of a bunk on a ship during an active duty for training mission in the area of Cape Hatteras in approximately 1949, or (b) the experiencing of continuing back symptoms from the date of a claimed in-service injury forward. 

The examiner should include an opinion as to whether it is at least as likely as not that the Veteran's back condition for which he required surgery in approximately 1967 or 1968 at St. Joseph's Hospital in Tampa, Florida, began during service or is related to any incident of service.  

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current back disability that began during service or is related to any incident of service, or experienced arthritis of the back within one year after discharge from active service in February 1953. 

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


